t c memo united_states tax_court norman w brissett petitioner v commissioner of internal revenue respondent docket no filed date norman w brissett pro_se richard a stone for respondent memorandum findings_of_fact and opinion panuthos chief special_trial_judge respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue the issue for decision is whether petitioner is entitled to a deduction for dependency_exemptions for his son and daughter for the taxable_year findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and the related exhibits are incorporated herein by this reference at the time of filing the petition petitioner resided in silver spring maryland petitioner was previously married to barbara walker brissett ms brissett they have two children jacquelynne m brissett jacquelynne born date and dominic e brissett dominic born date on date petitioner and ms brissett entered into a voluntary separation and property settlement agreement separation agreement which provided in part the parties shall have joint legal and physical custody of the parties’ minor children whose primary residence shall be with wife husband shall have visitation with the minor children as follows every other weekend from friday after school until sunday pincite p m the parties shall alternate share holidays and special occasions as follows i husband shall have christmas eve each year with the minor children and wife shall have christmas day each year with the minor children ii the parties agree to alternate year to year easter day and thanksgiving day iii the children’s birthdays shall be shared each year so that both parents receive part of each child’s birthday to celebrate the day iv the children will spend father’s day and father’s birthday with their father and mother’s day and mother’s birthday with their mother with respect to summer wife shall have two weeks’ vacation with the minor children during the children’s summer vacation period each year husband shall have one week of vacation with the minor children each summer the parties agree to coordinate their summer plans giving due regard to which weeks either party may wish to take a summer vacation and any camp the children may attend in and thereafter husband shall be entitled to claim both children as his dependents provided husband is current on his child_support payments if husband is in arrears with regard to his child_support payments wife shall be entitled to claim the children as her dependents the parties agree to mutually execute and provide all tax forms necessary in this regard for the other the circuit_court for montgomery county maryland incorporated the separation agreement in its judgment of absolute divorce petitioner and ms brissett were divorced on date ms brissett had custody of jacquelynne and dominic for a greater portion of than petitioner on his form_1040 u s individual_income_tax_return for the taxable_year petitioner claimed a deduction for dependency_exemptions for jacquelynne and dominic petitioner did not attach to his return a written declaration or form_8332 release of claim to exemption for child of divorced or separated parents executed by ms brissett petitioner asked ms brissett to sign a form_8332 for the taxable_year but she refused to do so respondent in a notice_of_deficiency dated date disallowed the deduction for dependency_exemptions for jacquelynne and dominic for the taxable_year opinion as the return for was filed after date sec_7491 is applicable petitioner did not assert nor present evidence or argument that he satisfied the requirements of sec_7491 we conclude that resolution of the issue whether petitioner is entitled to the deduction for dependency_exemptions does not depend upon who has the burden_of_proof a taxpayer may be entitled to claim as a deduction an exemption_amount for each of his or her dependents sec_151 an individual must meet the following five tests in order to qualify as a dependent of the taxpayer support_test relationship or household test citizenship or residency test gross_income_test and joint_return_test sec_151 and sec_152 if the individual fails any of these tests he or she does not qualify as a dependent as to the support_test a taxpayer generally must provide more than half of a claimed dependent’s support for the calendar_year in which the taxable_year of the taxpayer begins sec_152 in the case of a child of divorced parents if the child is in the custody of one or both of his parents for more than one-half of the calendar_year and receives more that half his support during that year from his parents such child shall be treated for purposes of sec_152 as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year the custodial_parent sec_152 a custodial_parent may release claim to the exemption pursuant to the provisions of sec_152 which provides sec_152 support_test in case of divorced parents etc -- exception where custodial_parent releases claim to exemption for the year --a child of parents shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent the temporary regulations promulgated with respect to sec_152 provide that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year sec_1 4t a q a-3 temporary income_tax regs fed reg date see 114_tc_184 affd on another ground sub nom 293_f3d_1208 10th cir the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 miller v commissioner supra pincite form_8332 requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent’s signature and the name and the social temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 security number of the parent claiming the exemption id pincite in the present case petitioner and ms brissett have joint legal and physical custody of jacquelynne and dominic under the terms of the separation agreement however for purposes of sec_152 the parent having custody for a greater portion of the calendar year--ms brissett in this case--is deemed to be the custodial_parent petitioner as the noncustodial_parent for purposes of sec_152 was not entitled to the claimed dependency_exemptions unless he complied with the provisions of sec_152 and the regulations thereunder by attaching to his return a written declaration or form_8332 executed by ms brissett petitioner did not attach such a declaration or form_8332 to his return and accordingly he is not entitled to the deduction for dependency_exemptions for jacquelynne and dominic for the taxable_year petitioner nevertheless argues that he is current in his child_support obligation and that under the terms of the separation agreement he is entitled to the deduction for dependency_exemptions we are not unsympathetic to petitioner’s position however we are bound by the language of the statute as it is written and the accompanying regulations when consistent therewith 87_tc_1412 the internal_revenue_code is clear as to the precise circumstance in which a noncustodial_parent becomes entitled to a dependency_exemption see neal v commissioner t c memo respondent is sustained on this issue to reflect the foregoing decision will be entered for respondent
